Breese, J. There was no affidavit filed with the clerk, proving the execution of the power of attorney to confess the judgment. The statute provides that judgment by confession may be entered in certain courts, of which the Circuit Court of DeKalb is one, at any time in vacation, before the clerk, by filing the proper papers with the clerk, and such judgment shall have the same force and effect, from the time of entry, as if entered in term time. When the proper papers are filed, they become a part of the record, and no bill of exceptions is necessary to bring them before this court — they are on the record. This is the meaning of the statute. When the confession is by an attorney, one of the proper and indispensable papers would be the poAver of attorney. ■ There was none in this case, and the statement that it was proved, is riot sufficient. We do not regard such confessions taken by the clerk in vacation as a judicial act. They are merely conclusions of law on contracts acknowledged of record, and so far as public convenience is concerned, avoiding expense and protracted litigation, should be encouraged. For the want of the power of attorney, there being none filed, the judgment is reversed. Judgment reversed.